Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiba et al. (U.S. 2019/0013224 A1, hereinafter refer to Chiba) in view of Zhou et al. (U.S. 2014/0020834 A1, hereinafter refer to Zhou).
Regarding Claim 1: Chiba discloses a substrate processing apparatus (see Chiba, Figs.1-2 as shown below and ¶ [0002]) comprising:  

    PNG
    media_image1.png
    428
    629
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    399
    637
    media_image2.png
    Greyscale

2) on which a substrate (w) is placed (see Chiba, Figs.1-2 as shown above); 
a showerhead (11) provided above the mounting section (2) so as to face the mounting section (2) and configured to supply gas to the substrate (w) (see Chiba, Figs.1-2 as shown above); and 
an optical sensor (110) situated over the showerhead (11) (see Chiba, Figs.1-2 as shown above), 
wherein the showerhead (11) has an upper plate having a window (16) formed therein (see Chiba, Figs.1-2 as shown above), 
wherein the optical sensor (110) is configured to detect a height of the mounting section (2), a height of the showerhead (11), and a height of the substrate (w), by emitting light from above the showerhead (11) to a predetermined location of the mounting section (2), and the substrate (w), and by receiving reflection light from the mounting section (2), and the substrate (w) through the window (16) (see Chiba, Figs.1-2 as shown above, ¶ [0040]- ¶ [0047], and ¶ [0079]- ¶ [0080]).
Chiba is silent upon explicitly disclosing wherein the showerhead has a bottom plate and an upper plate situated over the bottom plate, the upper plate having a window formed therein, 
wherein the bottom plate has a recess that is recessed from an upper surface of the bottom plate, and the recess overlaps the window when the showerhead is viewed from above.
Before effective filing date of the claimed invention the disclosed showerhead was known to have a bottom plate and an upper plate situated over the bottom plate, 
For support see Zhou, which teaches wherein the showerhead (130) has a bottom plate (206) and an upper plate (204) situated over the bottom plate (206), the upper plate (204) having a window (142) formed therein (see Zhou, Figs.1-2 as shown below and ¶ [0032]- ¶ [0035]), 
wherein the bottom plate (206) has a recess (260/254/262) that is recessed from an upper surface of the bottom plate (206), and the recess (260/254/262) overlaps the window (142) when the showerhead (130) is viewed from above (see Zhou, Figs.1-2 as shown below, ¶ [0032]- ¶ [0035], and ¶ [0040]- ¶ [0042]).

    PNG
    media_image3.png
    855
    666
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    619
    920
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to replace the Chiba showerhead with Zhou showerhead known to lead to obtain a showerhead assembly that allow the processing gases to flow through the showerhead assembly from the inlet port into the interior volume of the processing chamber in a predefined distribution across the surface of the substrate being processed in the chamber, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.
Hence, replacing the showerhead of Chiba with showerhead of Zhou necessarily results the optical sensor (110/140) to configured to detect a height of the mounting section (2/166), a height of the showerhead (11/130), and a height of the substrate (w/144), by emitting light from above the showerhead (11/130) to a predetermined 2/166), the recess (260/254/262) of the bottom plate (206), and the substrate (w/144), and by receiving reflection light from the mounting section (2/166), the bottom plate (206), and the substrate (w/144) through the window (16/142) (see Chiba, Figs.1-2 as shown above, ¶ [0040]- ¶ [0047], and ¶ [0079]- ¶ [0080] and see Zhou, Figs.1-2 as shown above and ¶ [0029]- ¶ [0030).
Regarding Claim 2: Chiba as modified teaches a substrate processing apparatus as set forth in claim 1 as above. The combination of Chiba and Zhou further teaches wherein the optical sensor (110) is a two-dimensional laser displacement meter (see Chiba, Figs.1-2 as shown above, ¶ [0040]- ¶ [0047], and ¶ [0079]- ¶ [0080]).
Regarding Claim 3: Chiba as modified teaches a substrate processing apparatus as set forth in claim 1 as above. The combination of Chiba and Zhou further teaches wherein the recess (260/254/262) is formed in a periphery of the bottom plate (206) (see Zhou, Figs.1-2 as shown above). 
Regarding Claim 5: Chiba as modified teaches a substrate processing apparatus as set forth in claim 1 as above. The combination of Chiba and Zhou further teaches wherein the mounting section (2) 10is a rotary table including a plurality of substrate (w) mounting areas provided on an upper surface of the rotary table along a circumferential direction of the rotary table, each of the plurality of substrate (w) mounting areas being configured to place the 15substrate (w) (see Chiba, Figs.1-2 as shown above).  
Regarding Claim 6: Chiba as modified teaches a substrate processing apparatus as set forth in claim 5 as above. The combination of Chiba and Zhou further teaches wherein a plurality 20of optical sensors (110) each being the optical sensor, 110) are provided along a radial direction of the rotary table (see Chiba, Figs.1-2 as shown above, Fig.6, and ¶ [0079]).  
Regarding Claim 7: Chiba as modified teaches a substrate processing apparatus as set forth in claim 5 as above. The combination of Chiba and Zhou further teaches wherein a controller (100) configured to perform processes including (a) rotating the rotary table while 30causing the optical sensor (110) to emit light of a first light quantity (see Chiba, Figs.1-2 as shown above), and 
(b) after step (a), rotating the rotary table (2) while causing the optical sensor (110) to emit light -56- of a second light quantity different from the first light quantity (see Chiba, Figs.1-2 as shown above).  
Note: the claimed and the prior art apparatus are identical or substantially identical in structure; therefore, the functional limitation is an inherent characteristic of the prior art. 
Regarding Claim 8: Chiba as modified teaches a substrate processing apparatus as set forth in claim 1 as above. The combination of Chiba and Zhou further teaches wherein a computing device (120) configured to calculate a distance between the mounting section (2) and the showerhead (11) based on the height of the mounting section (2) and the height 10of the showerhead (11) (see Chiba, Figs.1-2 as shown above).  
Regarding Claim 9: Chiba as modified teaches a substrate processing apparatus as set forth in claim 1 as above. The combination of Chiba and Zhou further teaches wherein 15the reflection light received from the mounting section (2/166) and the bottom plate (206) is diffused reflection light (see Chiba, Figs.1-2 as shown above and see Zhou, Figs.1-2 as shown above), and 
the reflection light received from the substrate (w) is regular reflection light (see Chiba, Figs.1-2 as shown above, ¶ [0040]).  
Regarding Claim 10: Chiba as modified teaches a substrate processing apparatus as set forth in claim 2 as above. The combination of Chiba and Zhou further teaches wherein the recess (260/254/262) is formed in a periphery of the bottom plate (206) (see Chiba, Figs.1-2 as shown above) (see Zhou, Figs.1-2 as shown above).  
Regarding Claim 11: Chiba as modified teaches a substrate processing apparatus as set forth in claim 10 as above. The combination of Chiba and Zhou further teaches wherein a computing device (120) configured to calculate a distance-57- between the mounting section (2) and the showerhead (11) based on the height of the mounting section (2) and the height of the showerhead (11) (see Chiba, Figs.1-2 as shown above).  
Regarding Claim 12: Chiba as modified teaches a substrate processing apparatus as set forth in claim 11 as above. The combination of Chiba and Zhou further teaches wherein the reflection light received from the mounting section (2/166) and the bottom plate (206) is 10diffused reflection light (see Chiba, Figs.1-2 as shown above and see Zhou, Figs.1-2 as shown above), and  
the reflection light received from the substrate (w) is regular reflection light (see Chiba, Figs.1-2 as shown above, ¶ [0040]).  
Regarding Claim 14: Chiba as modified teaches a substrate processing apparatus as set forth in claim 12 as above. The combination of Chiba and Zhou further 2) is a rotary table including a plurality of substrate (w) mounting areas provided on an upper surface of the 25rotary table along a circumferential direction of the rotary table, each of the plurality of substrate (w) mounting areas being configured to place the substrate (w) (see Chiba, Figs.1-2 as shown above).  
Regarding Claim 15: Chiba as modified teaches a substrate processing apparatus as set forth in claim 14 as above. The combination of Chiba and Zhou further teaches wherein a plurality of optical sensors (110) each being the optical-58- sensor (110), wherein the plurality of optical sensors (110) are provided along a radial direction of the rotary table (2) (see Chiba, Figs.1-2 as shown above, Fig.6, and ¶ [0079]). 
Regarding Claim 16: Chiba as modified teaches a substrate processing apparatus as set forth in claim 15 as above. The combination of Chiba and Zhou further teaches a controller (100) configured to perform processes including (a) rotating the rotary table (2) while 10causing the optical sensor (110) to emit light of a first light quantity (see Chiba, Figs.1-2 as shown above), and 
(b) after step (a), rotating the rotary table (2) while causing the optical sensor (110) to emit light of a second light quantity different from the first 15light quantity (see Chiba, Figs.1-2 as shown above).  
Conclusion
19.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BITEW A DINKE/Primary Examiner, Art Unit 2896